Case 3:15-cv-07075-FLW-DEA Document 64 Filed 08/17/21 Page 1 of 2 PageID: 1512




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


   MYRIAM LEDEE, et al.,

                    Plaintiffs,
                                                                  Civil Action No. 15-7075 (FLW)
   v.
                                                                               ORDER
   FELIPE EXPRESS, et al.,

                    Defendants.


         THIS MATTER having been opened to the Court by the Magistrate Judge’s Report and

 Recommendation, dated August 3, 2021, recommending that the Motion for Remand filed by

 Plaintiffs Perfecto Hernandez and Lucia Hernandez (“Plaintiffs”) be denied; it appearing that in

 support of their motion, Plaintiffs argued that the amount in controversy cannot be met and,

 therefore, the Court lacks subject matter jurisdiction; it appearing, more specifically, that Plaintiffs

 argued that as a result of the adjudication of certain claims by and against 21st Century Centennial

 Insurance Company (“21st Century”), any potential recovery by Plaintiffs can no longer meet the

 $75,000 threshold; it further appearing that the Magistrate Judge correctly found, however, that

 notwithstanding the adjudication of claims by and against 21st Century a court evaluates the

 amount in controversy as of “the time that the complaint was filed,” Auto-Owners Ins. Co. v.

 Stevens & Ricci Inc., 835 F.3d 388, 395 (3d Cir. 2016), or, in the case of removal, “as of the date

 of removal,” Meritcare Inc. v. St. Paul Mercury Ins. Co., 166 F.3d 214 (3d Cir. 1999) (abrogated

 on other grounds, Exxon Mobil Corp. v. Allapattah Services, Inc., 545 U.S. 546 (2005)); and

 therefore, it has been long-established that “events occurring subsequent to removal which reduce

 the amount recoverable … do not oust the district court’s jurisdiction,” St. Paul Mercury Indem.




                                                    1
Case 3:15-cv-07075-FLW-DEA Document 64 Filed 08/17/21 Page 2 of 2 PageID: 1513




 Co. v. Red Cab Co., 303 U.S. 283, 293 (1938); accordingly, for the reasons set forth in the

 Magistrate Judge’s Report and Recommendation,

         IT IS on this 17th day of August, 2021,

         ORDERED that the Magistrate Judge’s Report and Recommendation dated August 3,

 2021, is hereby ADOPTED, because the Court has not been divested of its jurisdiction to

 adjudicate this case; and it is further

         ORDERED that the Motion for Remand filed by Plaintiffs Perfecto Hernandez and Lucia

 Hernandez be denied.

 .

                                                                 /s/ Freda L. Wolfson
                                                                 Hon. Freda L. Wolfson
                                                                 U.S. Chief District Judge




                                                   2
